United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-3854
                     ___________________________

                                    Lin Gao

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

          St. Louis Language Immersion Schools, Inc.; Lydia Chen

                  lllllllllllllllllllll Defendants - Appellees
                                   ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                          Submitted: June 25, 2015
                            Filed: June 30, 2015
                               [Unpublished]
                               ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       Lin Gao appeals the district court’s1 adverse grant of summary judgment in her
action asserting, among other claims, age-based and race-based employment
discrimination, and breach of contract. Upon careful de novo review, we conclude
that the district court’s summary judgment decision was proper. See Torgerson v.
City of Rochester, 643 F.3d 1031, 1042-43 (8th Cir. 2011) (en banc) (standard of
review; nonmovant must respond to properly supported summary judgment motion
by submitting evidentiary materials that set out specific facts showing that there is
genuine issue for trial; where record taken as whole could not lead rational trier of
fact to find for nonmoving party, there is no genuine issue for trial); see also Beyer
v. Firstar Bank, N.A., 447 F.3d 1106, 1108 (8th Cir. 2006) (in opposing summary
judgment motion, nonmovant cannot rest on pleadings alone).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Shirley P. Mensah, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-